Citation Nr: 0104377	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  97-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neurotic 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to July 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 1995 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for a neurotic disorder, hypertension, and diabetes mellitus.  

In an August 2000 decision, the Board remanded these issues 
to the RO for the scheduling of a hearing before a Member of 
the Board.  A hearing was held before a Member of the Board 
in December 2000.  Thus, the case has been returned to the 
Board for appellate consideration.  



REMAND

Relevant private medical records dated prior to the veteran's 
entry into military service reflect complaints of thirst and 
urinary frequency with diagnoses of rule out diabetes, 
psychoneurosis, questionable hypoglycemia, and possible 
schizophrenia.

A review of the veteran's service medical records reflects 
that upon enlistment examination dated in August 1969, the 
veteran's systems were clinically evaluated as normal.  
However, in his report of medical history, the veteran noted 
that he had experienced soaking sweats and nervous trouble.  
A May 1970 clinical record noted multiple somatic complaints 
secondary to moderate personality.  In June 1970, a Medical 
Board recommended that the veteran be separated from service 
due to multiple urethral strictures, a condition existing 
prior to service and not aggravated by service.  Upon 
separation examination dated in June 1970, the veteran's 
systems were clinically evaluated as normal with the 
exception of multiple urethral strictures.  In his June 1970 
report of medical history, the veteran complained of numerous 
problems, including frequent or severe headache, dizziness or 
fainting spells, soaking sweats, frequent urination, sugar or 
albumin in urine, trouble sleeping, nightmares, depression, 
and nervous trouble.  

At his December 2000 hearing before a Member of the Board, 
the veteran testified that the stress of military service 
aggravated his mental condition.  He also stated that he 
started hearing voices in the military.  He testified that he 
was treated for his blood sugar during service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Board recognizes that the RO has obtained numerous post-
service treatment records relevant to the veteran's claims.  
However, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, a remand of this case is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


